DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “the join” on the 4th to last line of the claim.  This limitation lacks proper antecedent basis.
Claim 4, line 3 and claim 7, line 3 recite the limitation, “almost fully detached.”  The term “almost” has not been defined by the claims nor specification and thus is a relative term that makes the scope of the claim unclear, since what can be construed as “almost” fully detached can be subjective.
Claim 4 recites the limitation, “they” on line 4.  It is not clear as to what “they” is referring to.
Claim 5 recites the limitation, “the perforated line following a curved path to terminate adjacent the top edge.”  Claim 1 from which claim 5 depends already recites a curved path and therefore, the above limitation to claim 5 is not clear as to whether it is referring to the curved path of claim 1 or another curved path.
Claim 7 recites the limitation, “the other end” on line 1.  This limitation lacks proper antecedent basis.
Claim 7 recites the limitation, “said side edge notch” on line 4.  This limitation lacks proper antecedent basis to the claim from which it depends.
Claim 2 is rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 1020070041693) in view of Lee (US 20030075560) and Skillin (US 20150048112).
Regarding claim 1, Park teaches a fully sealed pouch containing a drink (see figures 2, 3, seals 12; page 2, line 67 of the machine translation) and a straw (figure 2, 3, item 14); the pouch having a front face and a rear face (as evidenced by the seals around the entire periphery of the pouch as shown in figures 2 and 3), and defining: a top edge where the front face and the rear face are sealed to each other (figure 2, 3, the sealed top edge), a bottom portion where the front face and the rear face are connected to each other (see the bottom of figure 2 and 3, with seal 12).  Since a gusset is optional, it is not required in the claimed structure.  
Park further teaches a first side edge extending from the top edge to the bottom portion (see figures 2, 3, the left side the pouch), the front face being sealed to the rear face along the first side edge, and a second side edge also extending from the top edge to the bottom portion (see figures 2, 3, right side of the pouch), the front face and the rear face being sealed to each other at the second side edge (see the seal 12 on the right side of the pouch of figure 2 and 3), and an extended corner portion defined between the top edge and the first side edge (see figures 2 and 3, the top left corner which can be construed as an extended corner portion).  
Park further teaches that the interior volume (11) of the pouch being divided into a minor portion adjacent the first edge (due to dividing portion 15 of figures 2,3) and extending into the extended corner portion (see figures 2 and 3, where the volume between the left edge and the divider 15 extends into the corner portion), and a major portion communicating with the minor portion (see the lowermost end of the divider 15 which allows the minor volume portion to communicate with the major volume portion 11).
Park further teaches that the front face and the rear face being sealed to each other throughout the extended corner portion except where the minor portion extends into the extended corner portion; the straw being located in the minor portion with an end thereof extending into the extended corner portion (see the straw 14 of figures 2 and 3, and where there is a seal throughout the corner portion with the exception of the volume within which there is a straw).
Regarding the limitation of, “a predetermined tear line being defined in the extended corner portion along a line that extends from a position at or adjacent the first side edge, across the minor portion where it extends into the extended corner portion,” it is noted that Park teaches that there is notch at the left edge (i.e. the first side edge) and that there is a tear line 13’, 13” that extends into the extended corner portion (see figure 3).  While figure 2 might not show a horizontal type tear line extending from item 13, the purpose of the notch and the perforated section 13” is for removing the corner portion for accessing the straw.  Therefore, this is seen to read on “a predetermined tear line defined in the extended corner portion at or adjacent the first side edge, across the minor portion where it extends into the extended corner portion.”  The tear line, via perforated section 13” is seen to extend to or adjacent the top edge.  Regarding the limitation of, “the tear line constraining a user seeking to access the straw readily to tear thereon to expose said end of the straw and allow the user thereafter to drink from the pouch via the straw,” it is noted that Park’s pouch is seen to have a tear line that constrains a user to access the straw readily to tear therealong to expose the end of the straw and drink from the pouch via the straw.  This is seen to be an intended use that Park’s pouch configuration would have been clearly capable of performing in view of the above described structure.
Claim 1 differs from Park in specifically reciting that, “a predetermined tear line being defined in the extended corner portion along a line that extends from a position at or adjacent the first side edge, across the minor portion where it extends into the extended corner portion and along a curved path to or adjacent to the top edge at a position spaced from the join between the top edge and the first side.
However, Lee teaches a similar configuration for a drink pouch as that of Park (see figure 10), and where the tear line extends from a first side edge (see figure 10, left edge) and then across a minor portion of the pouch volume (across item 100) and subsequently proceeds on a curved path to or adjacent to the top edge (see the tear line extending along 11b) and is spaced from “the join between the top edge and the first side.”  It is noted that in view of the rejection under 35 U.S.C. 112b the claim is not clear as to what is “the join” between the top edge and the first side.  For the purpose of examination, this is construed to be the angled corner between the first side and the top edge.  It is noted that Skillin evidences that Lee’s disclosure, as relied on above, is directed to an extended and removable corner portion for accessing the drinking tube (see figure 6, paragraph 26).  
Since both Park and Lee are directed to drink pouches and where there is a drinking tube extending from within an interior of the pouch, across a seal and then extending into a sealed corner portion, it would have been obvious to one having ordinary skill in the art to modify the shape of the tear line and to provide a predetermined tear line that extends adjacent to the first edge, across the minor portion  and then along a curved path to or adjacent the top edge, as taught by Lee as a matter of engineering and/or design, based on other known configurations of similar tearable portions of similar pouches, where such a modification would also have been an obvious substitution of one conventional tearing configuration for another, both recognized for performing the same function. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Park (KR 1020070041693) as the primary reference, and in further view of Bishop (US 4119128) and Kuge (US 20030012851).
Regarding claim 2, the straw 14 as taught by Park is located at or adjacent an end of the minor portion within the extended corner portion, as shown in figures 2 and 3.  
Regarding the limitation of, “the straw is fixed in position by being attached to at least one of the front and rear face” it is seen that Park’s straw would have been fixed in position, as the straw extends through a seal portion 12 near item 13 of figures 2 and 3.  
If it could have been construed that this was not the case, then it is noted that Bishop teaches a pouch for liquids, which comprises a tube that can be exposed (see figure 7, item 18, 28’), where the tube is fixed to the inner volume minor portion via a sealing band (see figure 7, item 20; column 2, lines 37-45, 52-55) and where such a sealing band to fix the tube in position has been advantageous for preventing liquid from passing between the outer periphery of the tube and the inner surface of the packaging (see column 2, lines 37-45).  Kuge teaches a drinks pouch comprising a straw therein (see figure 8, item 113) where the straw is fixed in position by being attached to the faces of the pouch (see figure 8, item 8d), where the fixing in position has been advantageous for preventing the straw from inadvertently sinking into the pouch (see paragraph 71 - “forming a support portion 8d that supports the straw113…Accordingly, when the container is in the process of being opened…the straw 113 can be maintained in a condition protruded from the pouring spout, without sinking down into the main body portion 2).  Kuge further teaches in figure 8 that there can be a heat seal portion 8e to further fix the straw in position (see paragraph 72).  As Park teaches passing fluid from the packaging via the tube, to thus modify Park and to fix the straw in position by attaching the straw to at least one of the front and rear face of the packaging, as taught by Bishop and Kuge would have been obvious to one having ordinary skill in the art, for the purpose of preventing fluid from passing between the inner surface of the packaging and the outer periphery of the tube, as well as for preventing Park’s straw from sinking back down into the pouch when opened.
Regarding claim 3, Park teaches that the minor portion of the interior volume defines a headspace located in the corner portion and containing the said end of the straw (see figure 2 and 3, at the top end of the straw - there is some space at the top end thus defining a headspace in the corner portion).  Park also teaches a lower section of the minor portion is in communication with the major portion (see figure 2 and 3).  Park also obviously teaches a middle section of the minor portion.  As shown in figure 3, Park teaches a middle section of the minor portion which has a width that is reduced compared to the headspace.
Claim 3 differs from Park in specifically reciting, “a middle section of the minor portion which is of reduced width compared to the headspace and lower section; and the straw is sealed into and entirely fills the middle section.”
However, Kuge teaches at figure 11, item 408d, that the region around the straw comprises a headspace within which the end of the straw is positioned (see near item 409) and where there is a middle section of reduced width compared to the headspace and lower section (see figure 11, item 408d).  The support portion 408d, entirely fills the middle portion, as Kuge teaches that there is intimate contact between the straw and the middle section (see paragraph 78).  If it could have been construed that this did not seal the straw into the middle section and provide a reduced width to the middle second compared to the headspace and lower section, then it is further noted that Bishop teaches a middle section (see figure 7, item 20) to which the tube is sealed (see column 2, lines 37-45, 52-55) and where the tube entirely fills the middle section, since the seal 20 is a band that extends around the entire circumference of the tube for providing a liquid tight seal (see column 2, lines 37-45).  Bishop further shows in figure 7 that the width of the middle section (20) is less than that of the headspace (26’) and the lower section (see near 34).  Bishop is pertinent because Bishop is also directed to a sealed pouch comprising fluids and where the tube secured to the pouch can be exposed by removing a portion of the pouch so as to have fluid transfer through the tube.  This is similar to Park and to Kuge.  To thus modify Park and to provide a seal to the straw such that the straw entirely fills the middle section of the minor portion, would have been obvious to one having ordinary skill in the art, for the purpose of securing the straw in position while preventing liquid from being able to leak out from between the straw and the middle portion.  In view of Bishop, the combination further teaches that the middle section (20) has a width that is reduced compared to the headspace (26’) and the lower section (see near 34) and to modify Park in a similar manner due to the sealing of the straw around its entirety as discussed above would also have resulted in a structure similar to that of Bishop.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Park (KR 1020070041693) as the primary reference, and in further view of Takada (US 20070177828), Edwards (US 20110293207) and Rodman (US 20180319562).
Claim 4 differs from the combination applied to claim 1 in specifically reciting, “wherein one end of the predetermined tear line terminates short of the top edge so that tearing along the tear line up to the said termination leaves an almost fully detached corner portion still attached to the remainder of the pouch at said termination.”
In figure 1, Park teaches that there need not be a predetermined tear line.  Nonetheless, it is noted that Takada teaches that the tear line includes an uncut region (Figure 2, item 14b) such that the tear line has an uncut region at the top edge (14a which is a v-shape notch - see paragraph 27), such that the tear line terminates short of the top edge and needs to be torn at 14b (see paragraph 31) and where the purpose of the notch 14a with the uncut region 14b is to prevent inadvertent opening of the tear guide line 14 (see paragraph 27, last sentence; paragraph 35, 45).  Similarly, Edwards teaches that the tear guide (see figure 3a, 3b, item 304a, 304b, 303) stop short of the top edge for the purpose of preventing the top edge from being inadvertently snagged and initiating tearing (see paragraph 23).  Rodman also teaches that the tear line can stop short of an edge, so as to allow the portion that is to be torn off to remain attached to the package (see figures 6a-6b; paragraph 37, 59).  As Park and the combination already teaches providing a tear guide that can extend to or adjacent the top edge, to modify the combination such that the tear guide stops short of the top edge, as taught by Tanaka, Edwards and Rodman would have been obvious to one having ordinary skill in the art for the purpose of prevent inadvertent tearing and opening of the tear guide and also for preventing the portion to be torn off from being completely detached.  Preventing complete detachment of the torn off portion would have been obvious to one having ordinary skill in the art for the purpose of still being able to dispose of the entire pouch without losing the torn off portion, since it can remain hinged to the pouch.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 4 above, which relies on Park (KR 1020070041693) as the primary reference, and in further view of Agata (GB 2473546).
Regarding claim 5, the combination as applied to claim 4 teaches that “the tear line is defined by a first section comprising cut lines on the external side of each of the front and rear faces which extends from a notch formed in the first side edge, crosses the minor portion” and “by a second section comprising a perforated line in which perforations extend through both the front and rear faces, the perforated line following a curved path to terminate adjacent the top edge.”
Claim 5 differs in specifically reciting, “laser cut lines” for “a first section” and “wherein a first section” “ends at a hole which extends through both the front and rear faces where they are sealed to each other in the extended corner portion.”
However, Agata teaches using laser perforation through the sheets of the pouch (see page 7, 1st full paragraph) in order to form the tear line.  To thus use known expedients for forming the tear line would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design.  Further regarding the first section ending at a hole that extends through the first and rear faces, it is noted that Agata teaches a hole (figure 2, item 134, figure 3e, 3f) in a sealed portion (see figure 2, item 132), where a first section R1 ends at the hole 134 and then the second section (R2) extends from the hole to terminate at or adjacent a top edge.  The tear section R1 is seen to be analogous to the first tear section as taught by the Park/Lee/Skillin combination.  The second tear section R2 is seen to be analogous to the vertical and curved tear section as taught by the Park/Lee/Skillin combination.  Agata teaches that such holes can serve to control tearing and provide tear line continuation points so as to control the tearing to continue in a different direction (see page 21, last paragraph onto page 22).  To thus modify the combination and provide at which a first section that extends from the first edge ends would have been obvious to one having ordinary skill in the art, for the purpose of controlling the tearing when the tearing changes direction toward the curved tear section that terminates adjacent the top edge.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Park (KR 1020070041693) as the primary reference and in further view of Rowe (US 3663239) and Bochet (EP 0658488).
Regarding claim 6, the combination as applied to claim 1 has been incorporated herein to teach that one end of the predetermined tear line terminates at or adjacent the top edge.  
Claim 6 differs in specifically reciting, “an instruction icon is provided on the extended corner portion adjacent said one end to identify an intended direction of tearing from the top edge downwardly and towards the side edge.”
However, Rowe teaches providing indicia to indicate which direction for tearing (see figure 1).  Additionally, Bochet also teaches using indicia (see figure 1, item 34) which is used to indicate the direction of tearing (see paragraphs 71-72 of the machine translation).  To thus modify the combination and to provide indicia on the extended corner portion adjacent one end of the tear line would have been obvious to one having ordinary skill in the art, for the similar purpose of informing a user of the direction for tearing.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 6 above, which relies on Park (KR 1020070041693) as the primary reference, and in further view of Rodman (US 20180319562) and Edwards (US 20110293207).
Regarding claim 7, Park teaches a notch at the first side edge (see figure 2, item 13, figure 3, item 13).  The combination applied to claim 6 teaches indicia for the direction of tearing.  As shown in figure 3, Park also teaches that the predetermined tear line terminates inboard of a notch formed in the first side edge and therefore would also result in tearing along the tear line leaving “an almost fully detached” corner portion still attached to the remainder of the pouch adjacent the said side edge notch.   It is further noted that Rodman teaches a tear line that stops short of a side edge of a drink pouch (see figure 6a, 6b, item 13) so as to allow the tearing portion to remain attached to the package.  Similarly, Edwards teaches that the tear guide (see figure 3a, 3b, item 304a, 304b, 303) stop short of the top edge for the purpose of preventing the top edge from being inadvertently snagged and initiating tearing (see paragraph 23).  To thus modify the combination and stop the predetermined tear line short of a notch formed in the first side edge would also have been obvious to one having ordinary skill in the art, for the similar purpose of inadvertently initiating tearing of the corner portion prior to when it was desired and for preventing the torn portion from becoming completely detached from the pouch..


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wellman (US 3815810) discloses a tear line for opening a corner of a liquid filled pouch (see figure 7), where the corner tear line stops short of the top edge (see figure 3, 5, item 25, 27), which holds the portion to be torn to the package while preventing easy separation by hand (column 3, lines 44-59 - “temporarily held to the associated parts”).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792